Citation Nr: 0905747	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
thyroid cancer.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
October 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2008, the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's surgical and radiation treatment for a 
recurrence of thyroid cancer was completed on July 14, 2003.

2.  The Veteran was granted service connection for thyroid 
cancer, effective November 1, 2003.

3.  A recurrence of the thyroid cancer has been present from 
July 15, 2005, to the present.


CONCLUSION OF LAW

From November 1, 2003, through January 14, 2004, and from 
July 15, 2005, to the present, the criteria for a 100 percent 
evaluation for thyroid cancer have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7914 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate that portion of his 
claim being decided herein.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Malignant neoplasm of the endocrine system warrant a 100 
percent evaluation. Following the cessation of surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedures, the 100 percent evaluation shall continue with a 
mandatory VA examination at the expiration of six months.  If 
there has been no local reoccurrence or metastasis, the 
residual disability will be evaluated on the chronic 
residuals.  38 C.F.R. § 4.119, Diagnostic Code 7914 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran was diagnosed with papillary thyroid cancer in 
1995 in service.  Despite undergoing total thyroidectomy in 
October 1995, he experienced metastatic and microscopically 
recurrent disease in July 2001 and May 2003, with radical 
neck dissection in August 2001 and excision in June 2003.  
Records from Portsmouth Naval Hospital include a finding that 
the tumor removed from the neck area in June 2003 was a 
recurrence of papillary thyroid cancer.  The examiner felt 
that, even if the PET scan showed the disease was removed and 
if there were zero thyroglobulin levels, the Veteran was 
still at a very high risk for microscopic disease because of 
the multiple focal failures and node positive disease.  He 
underwent radiation therapy through July 14, 2003.  He was 
granted service connection for thyroid cancer, effective 
November 1, 2003, the day following his discharge from 
service.

Additional treatment records from Portsmouth Naval Hospital 
include a finding of recurrence of malignancy as of July 15, 
2005.  VA examination conducted in September 2008 also 
disclosed recurrent thyroid carcinoma.  

There is uncontroverted evidence of malignant neoplasm in May 
2003.  Surgical and radiation treatment for this recurrence 
was completed on July 14, 2003.  Under the applicable 
criteria, the disability is considered 100 percent disabling 
for at least 6 months after the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedures.  
Accordingly, the disability warrants a 100 percent rating 
from November 1, 2003, through January 14, 2004.  Moreover, a 
100 percent rating is warranted from July 15, 2005, through 
the present, based on evidence of recurrence at that time and 
ongoing as of September 2008.  


ORDER

From November 1, 2003, through January 14, 2004, and again 
from July 15, 2005, to the present, a 100 percent rating for 
thyroid cancer is granted, subject to criteria governing the 
award of monetary benefits.


REMAND

As to the time period from January 15, 2004, through July 14, 
2005, the Board notes that the medical evidence consists of a 
December 2004 VA examination report showing a finding of no 
recurrence of disease.  However, this report fails to discuss 
the Veteran's history of multiple episodes of recurrence of 
metastatic microscopic disease and indicates that the Veteran 
denied any history of recurrence of the cancer.  The Veteran 
has indicated that he did not inform the examiner that he had 
had no recurrence of the cancer.  Moreover, it appears there 
may be additional records of treatment for this time period.  
The Board finds that an additional search for records is 
warranted under the circumstances.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
Veteran a letter providing all required 
notice, to include notice that he should 
provide any outstanding medical records 
pertaining to treatment or evaluation of 
his thyroid cancer or residuals thereof 
for the period from January 15, 2004, 
through July 14, 2005, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  If the Veteran 
has had treatment at the Portsmouth Naval 
facility during the time period in 
question, he should so state.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and request him to 
submit the outstanding evidence.  

3.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he should 
be provided a Supplemental Statement of 
the Case and the requisite opportunity to 
respond before the case is returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


